11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Texas Department of Public Safety,      * From the Multicounty Court at Law
                                          of Nolan County,
                                          Trial Court No. 2,421.

Vs. No. 11-15-00058-CV                  * March 31, 2017

Pedro Monroy Arciniega,                 * Memorandum Opinion by Bailey, J.
                                         (Panel consists of: Wright, C.J.,
                                         Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is error
in the order below. Therefore, in accordance with this court’s opinion, the order of the
trial court is reversed, and we render judgment in favor of the Texas Department of
Public Safety, reinstating the decision of the administrative law judge. The costs
incurred by reason of this appeal are taxed against Pedro Monroy Arciniega.